                                                                    Case 2:16-cv-00761-APG-NJK Document 87 Filed 06/20/19 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: natalie.winslow@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Bank of America, N.A., successor by merger
                                                             8   to BAC Home Loans Servicing, LP f/k/a
                                                                 Countrywide Home Loans Servicing LP
                                                             9
                                                                                                 UNITED STATES DISTRICT COURT
                                                            10
                                                                                                     DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  BANK OF AMERICA, N.A., successor by
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                  merger to BAC HOME LOAN SERVICING               Case No.: 2:16-cv-00761-APG-NJK
AKERMAN LLP




                                                                  LP, FKA COUNTRYWIDE HOME LOANS
                                                            13    SERVICING LP,                                   MOTION TO REMOVE ATTORNEYS
                                                            14                                                    FROM ELECTRONIC SERVICE LIST
                                                                                    Plaintiff,
                                                            15    vs.
                                                            16    BAR ARBOR GLEN AT PROVIDENCE
                                                                  HOMEOWNERS ASSOCIATION; SFR
                                                            17    INVESTMENTS POOL 1, LLC; NEVADA
                                                                  ASSOCIATION SERVICES, INC.,
                                                            18

                                                            19                Defendants.
                                                            20    SFR INVESTMENTS POOL 1, LLC;

                                                            21                     Counter/Cross Claimant.

                                                            22    vs.

                                                            23    BANK OF AMERICA, N.A., successor by
                                                                  merger to BAC HOME LOAN SERVICING
                                                            24    LP, FKA COUNTRYWIDE HOME LOANS
                                                                  SERVICING, LP; and PETER J. FOX, an
                                                            25    individual,

                                                            26                     Counter/Cross Defendants.

                                                            27            Plaintiff and counter-defendant Bank of America, N.A., successor by merger to BAC Home
                                                            28   Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP (BANA) provides notice

                                                                 49236031;1
                                                                    Case 2:16-cv-00761-APG-NJK Document 87 Filed 06/20/19 Page 2 of 2




                                                             1   Rebekkah Bodoff and Karen Whelan are no longer associated with the law firm of Akerman LLP.

                                                             2            BANA requests Ms. Bodoff and Ms. Whelan be removed from the CM/ECF service list.

                                                             3            DATED this 20th day of June, 2019.

                                                             4                                                 AKERMAN LLP

                                                             5                                                 /s/ Natalie L. Winslow, Esq.
                                                             6                                                 ARIEL E. STERN, ESQ.
                                                                                                               Nevada Bar No. 8276
                                                             7                                                 NATALIE L. WINSLOW, ESQ.
                                                                                                               Nevada Bar No. 12125
                                                             8                                                 1635 Village Center Circle, Suite 200
                                                                                                               Las Vegas, Nevada 89134
                                                             9

                                                            10                                                 Attorneys for plaintiff and counter-defendant Bank of
                                                                                                               America, N.A. successor by merger to BAC Home
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11                                                 Loans Servicing, LP f/k/a Countrywide Home Loans
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                               Servicing, LP
                                                            12
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17                      IT IS SO ORDERED.
                                                                                    Dated: June 20, 2019
                                                            18                      .
                                                                                    .
                                                            19
                                                                                    ____________________________
                                                            20                      Nancy J. Koppe
                                                                                    United States Magistrate Judge
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 49236031;1
